ORDER

PER CURIAM.
David Kinealy (“Claimant”) appeals from a judgment of the Labor and Industrial Relations Commission (“the Commission”) affirming the decision of the Administrative Law Judge awarding him permanent partial disability on his claim for disability resulting from a combination of injuries from a fall and several prior injuries. Claimant argues that the Commission erred in finding him permanently partially disabled rather than permanently totally disabled.
No jurisprudential purpose would be served by a written opinion reciting the detañed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).